DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papenfuss et al. (U.S. Publication No. 2018/0049727).
	Papenfuss et al. discloses a bone graft harvesting apparatus, comprising: a blade tip (150) including a proximal end and a distal end, wherein the distal end of the blade tip includes a number of blades (155) configured to morcellate bone in response to being rotated (Paragraph 71); and a lead tip (206) located within the blade tip and configured to maintain the bone graft harvesting apparatus centered on a bone graft punch hole.
Regarding claim 2, the number of blades on the blade tip comprise four blades (Figure 2).
Regarding claim 3, each blade of the number of blades include a tip and a curved surface (see below).

    PNG
    media_image1.png
    286
    508
    media_image1.png
    Greyscale

Regarding claim 4, the curved surface of each blade is configured to move morcellated bone graft material away from the morcellated bone (considered capable of since Papenfuss anticipates the structural limitations)
Regarding claim 6, the lead tip includes a nose that extends distally past the number of blades (Figure 5).
Regarding claim 7. The apparatus of claim 6, wherein the nose of the lead tip is tapered (Figure 5).
Regarding claim 8, Papenfuss et al. discloses a bone graft harvesting apparatus, comprising: a handle (160); a shaft (116) including a proximal end, a distal end, and a central lumen (Paragraph 52), wherein the proximal end of the shaft is coupled to the handle (Figure 1); and a blade tip (150) including a proximal end and a distal end, wherein the proximal end of the blade tip is coupled to the distal end of the shaft (Figure 1), and wherein the distal end of the blade tip includes a number of blades (Figure 2).
Regarding claim 9, a central lumen of the shaft is configured to receive bone graft material (paragraph 52).
Regarding claim 10, the shaft is detachable from the bone graft harvesting apparatus (it is considered that the shaft is capable of being detached from the handle).

Allowable Subject Matter
Claims 14-20 allowed.
Claims 5, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a method of obtaining a bone graft by accessing an existing bone graft punch hole, placing a leading tip of a harvesting device into the hole and rotating the bone harvester to collected a bone graft.
	The prior art alone or in combination fails to disclose a bone graft harvesting device having a blade tip with a number of blade and a lead tip located within the tip such that the there are four blades, that each have a curved surface and a tip and the lead tip includes a number of windows to receive bone graft material. 
	It is also not disclosed that there is a shaft that is detachable from the device, such that the shaft has a mid-section with an inner and outer cylinder that are rotatable relative to each other. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775